1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Mia_Crager@fd.org
5
6    Attorney for Defendant
     DERRICK WALKER
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )   Case No. 2:17:CR-00201-TLN
11                                               )
                     Plaintiff,                  )   STIPULATION AND ORDER TO VACATE
12                                               )   STATUS CONFERENCE AND SET MOTION
            vs.                                  )   SCHEDULE
13                                               )
     DERRICK WALKER,                             )   Date: June 13, 2019
14                                               )   Time: 9:30 a.m.
                     Defendant.                  )   Judge: Hon. Troy L. Nunley
15                                               )
                                                 )
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through Assistant United States Attorney Jason Hitt, attorney for Plaintiff and Federal
19   Defender Heather E. Williams through Assistant Federal Defender Mia Crager, attorney for
20   Derrick Walker, that the status conference, currently scheduled for June 13, 2019 be vacated.

21           The magistrate judge issued an order denying defendant’s motion to compel (Docket no.
22   37). The Parites stipulate as follows: a motion to reconsider shall be filed by July 25; opposition
23   shall be filed by August 8; reply shall be filed by August 22; hearing on motion for

24   reconsideration before Hon. Troy L. Nunley on August 29, 2019.
             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
25
     excluded of this order’s date through and including August 29, 2019; pursuant to 18 U.S.C.
26
     §3161(h)(7)(A)and (B)(iv) [reasonable time to prepare], (h)(1)(D) [pending motion] and General
27
     Order 479, Local Code T4 based upon continuity of counsel and defense preparation.
28
     Stipulation to Vacate Status Conference          -1-
1             Counsel and the defendant also agree that the ends of justice served by the Court granting
2    to vacate status conferene outweigh the best interests of the public and the defendant in a speedy
3    trial.
4                                                  Respectfully submitted,
5    Dated: June 11, 2019                          HEATHER E. WILLIAMS
                                                   Federal Defender
6
                                                   /s/ Mia Crager
7                                                  MIA CRAGER
8                                                  Assistant Federal Defender
                                                   Attorney for Defendant
9                                                  DERRICK WALKER

10   Dated: June 11, 2019
                                                   McGREGOR W. SCOTT
11                                                 United States Attorney

12                                                 /s/ Jason Hitt
                                                   JASON HITT
13                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Vacate Status Conference         -2-
1                                              ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant to vacate status conference in this case
5    would deny counsel reasonable time necessary for effective preparation, taking into account the
6    exercise of due diligence. The Court finds the ends of justice are served by granting to vacate
7    status conference and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including August
9    29, 2019, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare], (h)(1)(D) [pending motion] and General Order 479,
12   (Local Code T4).
13
14   Dated: June 11, 2019
15
                                                                Troy L. Nunley
16                                                              United States District Judge

17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Vacate Status Conference           -3-
